Harwood, J.
(concurring). — The judgment in this case shows on its face that the claim in question was adjudged “illegal,” without any hearing or inquiry as to the merits thereof, on the ground that the board of county commissioners had made default in failing to appear and maintain the validity of said claim in the District Court, upon appeal from the allowance by the county commissioners. It appears from the record “that, the default of defendants having been duly entered, the court ordered that judgment be entered in favor of plaintiff.” The decree then declares that, “said appeal having duly come on for trial, this second day of October, A. D. 1891, and no appearance having been had in opposition thereto by said board of county commissioners, the default of said board in the premises was duly noted, and application for judgment on said appeal was thereupon made by said appellant. The court, being fully advised in the premises, sustained said motion. Wherefore, by virtue of the law and the premises, it is hereby ordered, adjudged, and decreed that said claim of Bai’nard Brown is illegal, and not a proper charge against said county of Choteau, and the action of the said board of commissioners in allowing the same is hereby disapproved, reversed, and set aside.” In these proceedings it appears the board of county commissioners, from whose action the appeal was taken, is styled “defendants” and “respondents;” and solely because said board did not appear and maintain the legality of said claim, on appeal, the same was declared illegal, and the allowance anulled, without trial or inquiry as to the merits or legality therof. Such action was, in my opinion, clearly unwarranted in law. Why the board of county commissioners was styled and considered in the proceedings as “defendants” or “respondents,” and, on the premise of its default, the claim of Brown against said county declared illegal, has not been made clear by pointing out any support for such theory in law or practice. The appeal is from the action of the board of county commis*6sioners, sitting as such, in considering and allowing a claim against the county; and neither the board, nor any member of it, should be interested in such claim, nor in the question of its allowance or rejection on appeal. There is no provision of the statute, nor is there any analogy or practice, to support the idea that the board of county commissioners is a respondent in such case, or that its default is ground for declaring the claim in question illegal. It would be as proper to consider a “justice of the peace respondent or defendant in an appeal from his court, and finally determine the rights of the parties in interest on the premise that the justice of the peace had made default in failing to appear and support his decision, as to consider the board of county commissioners respondent or defendant in such an appeal as this. Nor is there any ground in law or practice for declaring the claim null and void simply because the board of county commissioners failed to appear and maintain the validity of the claim on appeal. The real party in interest, that is, the claimant, or his legal representative, would, by all analogies of practice, be the proper respondent in such an appeal. In other appeals such party in interest is respondent, and is required by statute to be served with notice of appeal. The statute, however, in this case, does not directly provide that the party prosecuting the claim, or his legal representative, shall be served with notice of appeal; but, because no such notice is provided for, the court is not precluded from causing such party to be notified, nor from investigating the claim on its merits, as to whether it is “excessive, unjust to the county, or illegal.” Such appeal is taken on the ground that the allowance is “excessive, unjust to the county, or illegal,” and thereby the appellant takes the claim into the District Court for re-examination by that court, sitting in the attitude of the board of county commissioners, to review the merits of the claim. The very ground of appeal stated in the statute that the allowance made by the board, is “excessive, unjust to the county, or illegal,” indicates the purpose of appeal. If it appeared to the court that the party in interest was a - necessary party to be before the court, in order to satisfactorily try and determine the reasonableness or legality of the claim, the court is enabled, by provision of statute, to order such *7party to be brought in by notice. Section 26 of the Code of Civil Procedure provides: “The court may determine any controversy between parties before it, when it can be done without prejudice to the rights of others, or by saving their rights; but, when a complete determination of the controversy cannot be had without the presence of other parties, the court shall order them to be brought in.” The statute provides the method by which a tax-payer may remove a claim allowed by the board of county commissioners into the District Court, and there contest the allowance, on the ground that it is excessive, unjust, or illegal. The board of county commissioners are in no sense to be considered respondent or defendant to appear and maintain the validity of the claim on such appeal; and, in my opiuion, a judgment declaring the claim illegal on the sole ground that the county commissioners made default therein, as appears to have been done in this case, is unwarranted in law.
The style in which the appeal in question appears to have been taken, and put upon the calendar of the District Court, aud the proceedings therein carried on, tended to obscure the real character and purport of the action. The title of the case was William H. Todd, Appellant, v. The Board of Commissioners of Choteau County, Montana, Respondent. When that case was called for the purpose of entering default of the board of county commissioners, as is usual in a court when default is about to be entered, there was nothing in the title to indicate that the proceeding related to or concerned the interests of Brown, the claimant, and the real party, in fact, whose rights were to be affected thereby. Nor would the calling of the board of county commissioners to enter its default give Brown any such warning or notice. If Brown had been in court in person or by counsel, there appears to have been nothing in the title of the case, or the mere calling and entering default of the board of county commissioners, to warn him that judgment was about to be pronounced, declaring his claim null and .void. The theory upon which the proceeding was carried on appears to have been that claimant Brown was a stranger thereto, not to be called or considered a party in the case, notwithstanding his rights were to be determined thereby. This is contrary to the law and practice; and although the statute had not required *8service of notice of appeal on the claimant, who is the real respondent in such case, the proceedings should not be carried on in such a manner and under such a title as to obscure the real nature thereof, and add the harshness of summarily calling a party in no way interested in supporting the claim, and, solely on such default, declaring the claim null and void, regardless of its merits. Such a practice could be used to work great injustice, by carrying a proceeding on in the name of one in no way the proper party, and, on his default, entering judgment, determining the rights of others who are not made parties or called, and whose default is not entered. For these reasons, based upon what is shown on the face of the judgment record, I concur in the conclusion that the judgment in question cannot be pleaded as determining the rights of the claimant. But I do not concur in holding said judgment void, or in allowing it to be questioned in this proceeding, on the ground that notice of appeal from, the county commissioners was not served on the county clerk. That, in my opinion, would be going outside of the grounds on which a judgment can be questioned or held void, in a collateral attack. The service of notice may have been made or waived, and service could have been proved or admitted in the District Court. The judgment of the District- Court recites that the appeal was “ regularly prosecuted ” from the allowance by the board of county commissioners, “ under the statute in such case made and provided.” In a collateral attack on a judgment, pronounced by a domestic court of record, having jurisdiction of the subject-matter, the absolute verity of its declarations, and the regularity of proceedings not required to be shown on the face of the judgment record, are presumed. In the case of Territory v. Hanna, 5 Mont. 246, the question as to the service of notice of appeal came up, and was considered as a direct question of practice, affecting the appeal of that case to the Supreme Court. We are considering the judgment pleaded here from no such point of view.